USCA11 Case: 20-11933    Date Filed: 09/08/2021     Page: 1 of 13



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11933
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:16-cv-00844-CEM-LRH



GEORGE C. SNEATHEN,

                                                           Petitioner-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                         Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (September 8, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-11933        Date Filed: 09/08/2021   Page: 2 of 13



      This appeal returns to us after a remand for the district court to consider

whether George Sneathen, a Florida prisoner convicted of sexual battery and of

lewd and lascivious molestation of a child less than 12 years old, Fla. Stat.

§§ 794.011(2), 800.04(5)(b), was entitled to a writ of habeas corpus because his

trial counsel provided ineffective assistance by failing to object when the trial court

sent a video recording of his victim’s interview to the jury room. See 28 U.S.C.

§ 2254. The district court ruled that counsel performed deficiently, but that

Sneathen suffered no prejudice. We affirm.

                                I. BACKGROUND

      A Florida grand jury returned a four-count amended information against

Sneathen. The information charged Sneathen with two counts of sexual battery by

having “his penis penetrate or have union with the mouth of [M.G.]” and by having

“his penis penetrate or have union with [her] sexual organ,” Fla. Stat. § 794.011(2),

and with two counts of committing lewd and lascivious molestation by “touch[ing]

or fondl[ing] the sexual organ of [M.G.]” and by “forc[ing] or entic[ing] [her] . . .

to touch [his] penis,” id. § 800.04(5)(b). Sneathen pleaded not guilty.

      At trial, M.G.’s mother testified that, after her family’s home was destroyed

in 2004 by Hurricane Charley, they moved into a small trailer located across the

street from the home of her oldest daughter, Marissa, and her husband, Sneathen.

Mrs. G recalled that M.G. stayed with Marissa at least three nights a week between


                                           2
         USCA11 Case: 20-11933       Date Filed: 09/08/2021       Page: 3 of 13



January and May of 2005 and that Marissa owned four dogs that she walked every

evening. Mrs. G also recalled that M.G. disclosed on her last day of kindergarten

that Sneathen had told her to keep secret that he had touched her private parts and

that she had touched him. M.G. stated that the abuse occurred while Marissa was

caring for her dogs. Mrs. G immediately repeated M.G.’s statements to her

husband, he contacted the police, and Deputy Kevin Carroll of the Orange County

Sheriff’s Office visited the family at their home that evening.

      Deputy Carroll recounted his conversation with M.G. who stated that

Sneathen took her into his bedroom, pulled down his pants and exposed his penis,

and pulled down her pants and touched her with his hand and penis while Marissa

cared for her dogs. The deputy asked M.G. how many times the touching occurred,

and she said every time she had visited Sneathen’s house. M.G. also told the

deputy that Sneathen “humped” her and had told her that it was their secret and not

to tell anyone.

      The next day, Mrs. G called Sneathen and recorded their conversation,

which the prosecution played for the jury. Mrs. G asked Sneathen what had

happened, and he responded that M.G. was not making up a story. Sneathen stated

that, on one occasion, he woke to find M.G. touching him and he instructed her to

stop because he was big and she was small. Sneathen also volunteered that M.G.

had touched him a couple of times, but he had never touched her. Sneathen told


                                          3
          USCA11 Case: 20-11933      Date Filed: 09/08/2021    Page: 4 of 13



Mrs. G that he woke one time and discovered that M.G. had pulled down his

underwear and was attempting to perform fellatio on him, he stopped her, and he

told her she could not do that. Sneathen also stated that, when his wife was out of

the house, M.G. tried to get on top of him, but he told her not to do so.

       That same day, Carrie Ashley of the Department of Children and Families

interviewed M.G. privately at home. When Ashley asked M.G. to describe what

happened with Sneathen, M.G. began to cry and said she did not want to talk about

it. But as Ashley walked out the door, M.G. announced that Sneathen had hurt her

in her private area. M.G. pointed to her genitals and stated that Sneathen put his

penis inside her while her clothes were off and that it happened 100 times. M.G.

also stated that white stuff came out of Sneathen’s penis and got on her arm, that

he made her suck his penis and that he sucked her private area, and that he told her

to keep it a secret.

       Deborah Scott, a nurse practitioner, examined M.G. and discovered no

physical evidence of sexual abuse. During trial, Scott explained that the absence of

internal injury to M.G. did not eliminate the possibility that she had been abused.

       M.G. testified that she was seven years old and the highest number she could

think of was 100. She stated that she helped Marissa care for and walk her dogs.

M.G. recalled that she had been taught about private parts in school and that

Sneathen had touched her “front part” with his mouth and his hands, but not with


                                          4
         USCA11 Case: 20-11933       Date Filed: 09/08/2021    Page: 5 of 13



any other part of his body. M.G. stated that she had never seen Sneathen’s penis,

but she had touched it with her hands more than once while Marissa was out

walking the dogs and that Sneathen told her to keep it a secret.

      During cross-examination, M.G. stated that she always helped Marissa walk

her dogs and that Sneathen never put his finger or penis inside her. M.G.

acknowledged that sometimes she had a hard time remembering the truth and that

her mom had talked to her a lot about what she should say when she came to court.

M.G. clarified during re-direct examination that her mom had told her only to tell

the truth. She also stated that Sneathen touched her over her clothes, not under, and

his penis touched but did not go inside her mouth. When questioned a second time

by defense counsel about her statement that Sneathen never put his penis in her

mouth, M.G. responded that she did not know what happened.

      Naida Orengo, a case coordinator for the Child Protection Team who had

interviewed M.G. in May 2005, authenticated the video recording of their meeting.

During the interview, Orengo handed M.G. a drawing of the human body and

asked her to name all the body parts. In response to Orengo’s questions, M.G.

stated that Sneathen had touched her private parts, that he took off her clothes and

his clothes, that he touched her “pee-pee” with his “pee-pee” and his finger, that it

hurt, and that it happened 100 times. M.G. shrugged her shoulders when asked

what Sneathen’s penis looked like, but later she stated that he put his penis inside


                                          5
         USCA11 Case: 20-11933        Date Filed: 09/08/2021   Page: 6 of 13



her. M.G. also stated that Sneathen made her touch his penis, but she could not

identify what body part that she used to touch him and she did not know if

anything came out of his penis after she touched it. During cross-examination,

Orengo was unsure whether M.G. understood the quantity of 100 and was

surprised that M.G. used the word “penis” when interviewed by Ashley.

      Corporal Joe McCollum testified that he arrested and interviewed Sneathen.

During the interview, Sneathen stated that M.G. often spent the night at his home

and slept between he and his wife “usually wear[ing] underwear or shorts.” One

evening, he “w[oke] up in the middle of the night with [M.G.] fondling him,” he

“push[ed] her away,” said “you can’t do this,” and when she asked why, he “said

I’m big and you’re a small girl.” Sneathen also volunteered that “2 nights . . .

[M.G.] was fondling me, she had her face around it.” When asked if M.G. touched

his underclothing, Sneathen answered, “She pulled my shorts down while I was

sleeping. And I woke up and pushed her away.” Sneathen said he thought M.G.

was just a “curious” child, he denied he had “ma[d]e her do something, . . .

encourage something,” or “touch[ed] her,” and he maintained that, although he

naturally was aroused, “nothing could possibly happen” because his “wife’s laying

right there.” But Sneathen acknowledged that he never tried to wake his wife or

ask her to intervene because he “don’t make it an issue” when “little people are

curious and stuff.” As the interview continued, Sneathen stated that M.G. touched


                                          6
         USCA11 Case: 20-11933       Date Filed: 09/08/2021    Page: 7 of 13



him during “all crazy hours,” that she “tr[ied] to peek on [him] while [he] was

dressing” and in the bathroom, that she “jump[ed] on top of [him] . . . backwards”

while he was lying in bed, that she “tr[ied] to hump [his] leg” while he talked to

her mother, and that she “grabbed his hand” while he was sleeping and would

“draw [his] hand up her leg or something.” When the detective asked about M.G.’s

sexual knowledge, Sneathen blamed M.G.’s conduct on “pornography,” which he

had caught her watching on “Cinemax.”

      Sneathen rested his case without presenting any evidence. He moved for a

judgment of acquittal for the sexual battery of M.G. by attempting or engaging in

intercourse. See Fla. Stat. § 794.011(2). The trial court granted the motion.

      Throughout trial, Sneathen argued in his defense that M.G. had been

contaminated by her mother’s suggestive influence. Sneathen elicited from Mrs. G

during cross-examination that she previously had testified that she talked to M.G.

100 times about the abuse and that her husband objected to how often she broached

the topic with M.G. Sneathen also played an excerpt from a deposition M.G.

underwent a few weeks before trial during which she said that Sneathen’s mouth

never touched her “private part” and her mouth never touched his “private part.”

      During closing statements, Sneathen argued that it was no coincidence that

M.G. and her mother reported that she had been abused 100 times. The state

argued that M.G.’s testimony was less reliable than her interview, which occurred


                                          7
            USCA11 Case: 20-11933       Date Filed: 09/08/2021     Page: 8 of 13



soon after the abuse and in a more comfortable environment. The state also urged

the jury to discredit Sneathen’s statements regarding the incidents.

        After the trial court instructed the jury, but before releasing it to deliberate,

the trial court and the parties conferred about sending exhibits to the jury room.

The trial court expressed its “preference . . . to send the evidence and the

mechanism to play them back to the jury . . . [to make its own] decision regarding

whether to play or not play.” Neither party objected, and defense counsel

remarked, “I think that’s what our boss says is best, that we don’t get involved in

that . . . .”

        During deliberations, the jury sent the trial court a note requesting to “see

the transcripts of [M.G.’s] in-court entire testimony.” With the parties’ consent, the

trial court told the jury that it could request to have M.G.’s testimony read back in

open court, but the jury made no such request. About two and a half hours later, the

jury returned verdicts finding Sneathen guilty of sexual battery by having “his

penis penetrate or have union with [M.G.’s] mouth,” Fla. Stat. § 794.011(2), and of

the two counts of lewd and lascivious molestation of M.G., id. § 800.04(5)(b).

        Sneathen unsuccessfully challenged his convictions. He filed a direct appeal,

but the Fifth District Court of Appeal affirmed his convictions summarily.

Sneathen v. State, 998 So. 2d 624 (Fla. Dist. Ct. App. 2008). He also filed pro se a

motion for state postconviction relief, which the trial court denied. See Fla. R.


                                             8
          USCA11 Case: 20-11933       Date Filed: 09/08/2021    Page: 9 of 13



Crim. P. 3.850. The Fifth District Court of Appeal affirmed the denial of seven of

Sneathen’s postconviction claims, but it reversed and remanded for consideration

of his eighth claim. Sneathen v. State, 161 So. 3d 570 (Fla. Dist. Ct. App. 2014).

On remand, Sneathen moved to amend his postconviction motion to add a ninth

claim that trial counsel was ineffective for failing to object when the trial court sent

M.G.’s interview to the jury room, but the trial court did not consider the new

claim. The trial court rejected Sneathen’s eighth claim, and the appellate court

affirmed summarily. Sneathen v. State, 215 So. 3d 1247 (Fla. Dist. Ct. App. 2016).

      Sneathen filed pro se a petition for a writ of habeas corpus in which he

challenged trial counsel’s failure to object to M.G.’s interview. 28 U.S.C. § 2254.

The district court ruled that the claim of ineffective assistance was unexhausted

and procedurally defaulted. But we vacated and remanded for the district court to

consider Sneathen’s claim on its merits. Sneathen v. Sec’y, Dep’t of Corr., 787 F.

App’x 567 (11th Cir. 2019).

      On remand, the district court denied Sneathen’s petition. It ruled that counsel

performed deficiently by not objecting when the trial court violated state law by

sending M.G.’s interview to the jury room, see Young v. State, 645 So. 2d 965 (Fla.

1994), but that counsel’s conduct did not prejudice Sneathen. The district court

determined that it was unlikely that the jury gave undue emphasis to the interview

because they declined the offer to have M.G.’s testimony read to them and because


                                           9
         USCA11 Case: 20-11933       Date Filed: 09/08/2021    Page: 10 of 13



Sneathen only speculated that the jury had watched the interview during

deliberations. The district court also determined that it was unlikely that the

interview affected the jury’s verdict because M.G.’s statements focused on

Sneathen digitally penetrating and having sex with her, which related to the charge

of sexual battery by intercourse that the trial court dismissed. And the district court

determined that Sneathen was not prejudiced to the extent that M.G.’s interview

related to the charges of sexual battery involving oral sex and of lewd molestation

for fondling M.G. because there was ample other evidence to support those

convictions, including Sneathen’s interrogation, his statement to M.G.’s mother,

and testimony from M.G., her mother, and her three interviewers.

      Sneathen moved to alter or amend the judgment, which the district court

granted in part and denied in part. Fed. R. Civ. P. 52(b), 59(e). The district court

denied Sneathen’s arguments that he was entitled to an evidentiary hearing and that

the judgment failed to address either the effect of the prosecutor’s closing

argument or the mandate from this Court. The district court granted Sneathen’s

request to find that M.G.’s interview also related to the charge of lewd molestation

for forcing her to touch his penis and explained that its “finding [did] not change

[its] disposition” because “there was sufficient evidence, aside from [M.G.’s]

interview, on which the jury could base each of its guilty verdicts.” The district

court also denied Sneathen’s request for a certificate of appealability. We granted a


                                          10
         USCA11 Case: 20-11933        Date Filed: 09/08/2021    Page: 11 of 13



certificate of appealability on the single issue of whether the district court erred in

determining that trial counsel was not ineffective for failing to object when the trial

court sent M.G.’s interview to the jury room.

                           II. STANDARD OF REVIEW

      Sneathen’s claim of ineffective assistance of trial counsel never “was

adjudicated on the merits in [the] State court proceedings.” 28 U.S.C. § 2254(d).

But because Sneathen provided evidence of cause that excused his procedural

default, see Martinez v. Ryan, 566 U.S. 1, 14 (2012), the denial of his petition for a

writ of habeas corpus is subject to plenary review. See Brewster v. Hetzel, 913 F.3d

1042, 1051 (11th Cir. 2019). We review findings of fact for clear error and the

application of the law to those facts de novo. Sims v. Singletary, 155 F.3d 1297,

1304 (11th Cir. 1998).

                                  III. DISCUSSION

      For Sneathen to prevail on his claim of ineffective assistance of counsel, he

must prove that his counsel’s performance was deficient and that he suffered

prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). The parties agree

that defense counsel performed deficiently by failing to object when the trial court

sent M.G.’s interview to the jury room in violation of Florida law. See Young, 645

So. 2d 965. But Sneathen also bears the burden of proving that counsel’s error

“actually had an adverse effect on the defense.” Strickland, 466 U.S. at 693. In


                                           11
         USCA11 Case: 20-11933       Date Filed: 09/08/2021    Page: 12 of 13



other words, Sneathen cannot obtain a writ of habeas corpus unless his “counsel’s

conduct so undermined the proper functioning of the adversarial process that [his]

trial cannot be relied on as having produced a just result.” Id. at 686.

      The district court did not err. Sneathen failed to establish that the outcome of

his trial would have been different if the jury had not had access to M.G.’s

interview during their deliberations. See id. at 693. The jury had already watched

M.G.’s interview during trial. Sneathen’s speculation that the jury watched the

interview again is insufficient to establish prejudice under Strickland. See Johnson

v. Alabama, 256 F.3d 1156, 1187 (11th Cir. 2001) (“offer[ing] only speculation

that . . . missing witnesses would have been helpful” does not satisfy “the burden

of a habeas corpus petitioner”). And even if the jury watched the interview during

its deliberations, we cannot say that affected the outcome of Sneathen’s trial given

the abundant evidence of his guilt. See Raheem v. GDCP Warden, 995 F.3d 895,

935 (11th Cir. 2021) (agreeing state prisoner could not establish prejudice

“considering the full record before the jury” containing “overwhelming evidence”

of guilt). M.G.’s mother, Deputy Carroll, Ashley, and Orengo testified that M.G.

had told each of them that she had touched Sneathen, he had exposed himself to

her, and he touched her with his hands and penis. The jury also could have credited

M.G.’s incriminating testimony and discredited the statements that Sneathen made

to M.G.’s mother and his arresting officer. See Mamani v. Sanchez Bustamante,


                                          12
         USCA11 Case: 20-11933       Date Filed: 09/08/2021    Page: 13 of 13



968 F.3d 1216, 1230 (11th Cir. 2020) (“It is for the jury—not for us or the district

court—‘to weigh conflicting evidence and inferences, and determine the credibility

of witnesses.’”). The district court reasonably concluded that Sneathen was not

prejudiced by his counsel’s allegedly deficient performance.

      Sneathen argues in his reply brief that the district court erred by denying him

an evidentiary hearing, but our review is limited to the issues delineated in the

certificate of appealability. Spencer v. Sec’y, Dep’t of Corr., 609 F.3d 1170, 1180

(11th Cir. 2010). Sneathen’s argument is outside the scope of the certificate.

                                IV. CONCLUSION

      We AFFIRM the denial of Sneathen’s petition for a writ of habeas corpus.




                                          13